Exhibit 10.1






RETENTION AGREEMENT
This Retention Agreement (this “Agreement”) is entered into as of January 27,
2019, by and between Chemical Financial Corporation (“Chemical”), and David T.
Provost (“Executive”).
Recitals
WHEREAS, Chemical has entered into that certain Agreement and Plan of Merger,
dated as of January 27, 2019 (the “Merger Agreement”), by and among Chemical and
TCF Financial Corporation, a Delaware corporation (“TCF”), pursuant to which TCF
will merger with and into Chemical (the “Merger”), with Chemical surviving the
Merger;
WHEREAS, Chemical desires to employ Executive in the position of Executive Vice
Chairman of the Board of Directors of Chemical (the “Board”) and Chairman of the
Board of Directors (the “Bank Board”) of the bank subsidiaries of Chemical or
any successors thereto (the “Bank”), and Executive desires to accept employment
in such position, on the terms and conditions set forth in this Agreement; and
WHEREAS, Executive acknowledges and agrees that pursuant to his employment with
Chemical he has acquired and shall continue to acquire a considerable amount of
knowledge and goodwill with respect to Chemical’s business that would be
detrimental to Chemical if used by Executive to compete with Chemical and
recognizes Chemical’s need to protect its business interests through restrictive
covenants;
NOW, THEREFORE, in consideration of the foregoing, the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Employment; Term. Subject to the terms and conditions of this Agreement,
Chemical hereby employs Executive under the terms of this Agreement, and
Executive hereby accepts such employment terms for the period commencing on the
date on which the Effective Time (as defined in the Merger Agreement) of the
transactions contemplated by the Merger Agreement occurs (the “Effective Date”)
and ending on the third anniversary thereof (the “Term”), unless sooner
terminated as provided in Section 5 below. If the Effective Time does not occur,
this Agreement shall be null and void ab initio and of no further force and
effect.
2.    Position; Reporting; Duties. During the Term, Executive shall serve as
Chemical’s Executive Vice Chairman of the Board and Chairman of the Bank Board
and as a member of the Board and the Bank Board, reporting directly to the
Board, and shall perform such services for Chemical as are customarily
associated with such positions and as otherwise may be assigned to Executive
from time to time by the Board. During the Term, the Board shall appoint (or
cause the Bank to appoint and reappoint as necessary) Executive to such
positions and nominate Executive for election to the Board. Executive shall
devote the majority of his business time to the affairs of Chemical and to his
duties hereunder; provided, however, Executive may engage in civic and
professional activities, service on boards of directors and similar activities,
as long as such activities do not constitute a conflict of interest or impair
Executive’s performance of services to Chemical. Executive shall perform his
Chemical employment duties diligently and to the best of his ability, in
compliance with Chemical’s policies and procedures, and the laws and regulations
that apply to Chemical’s business. Executive shall provide his services at the
corporate office of Chemical in Detroit, Michigan; provided that Executive may
be subject to reasonable business travel from time to time. For purposes of this
Agreement, “Chemical” includes the Bank, unless the context clearly requires
otherwise, and the term “Affiliate” means any organization controlling,
controlled by or under common control with Chemical.


    
- 1 -



--------------------------------------------------------------------------------





3.    Compensation and Benefits. As compensation for the services to be rendered
by Executive under this Agreement, Chemical shall provide the following
compensation and benefits during Executive’s employment Term:
(a)    Base Salary. Chemical shall pay Executive an annual base salary of nine
hundred and fifty thousand dollars ($950,000) (the “Base Salary”), prorated for
any partial year, subject to required payroll deductions and tax withholdings,
payable in weekly, biweekly or semimonthly installments in accordance with
Chemical’s normal payroll practices. Executive’s Base Salary shall be reviewed
for increase from time to time by the Board (and no less often than annually)
beginning in 2020 and may be increased (but not decreased) in the sole
discretion of the Compensation Committee of the Board (the “Compensation
Committee”). The term “Base Salary” as used in this Agreement shall refer to the
Base Salary as it may be so adjusted from time to time.
(b)    Bonus and Equity Programs. Executive shall be eligible to participate in
Chemical’s annual bonus and equity programs for senior executives, based upon
Executive’s and Chemical’s achievement of certain individual and corporate goals
as established by Chemical’s Compensation Committee. For each fiscal year of
Chemical during the Term, Executive shall be eligible to receive (i) an annual
bonus, with a target opportunity equal to one hundred percent (100)% of Base
Salary, and (ii) equity-based awards of Chemical having an aggregate grant date
fair value at target level equal to two hundred percent (200)% of Base Salary,
in each case, on a basis, including the proportion of time- and
performance-vesting awards, and terms and conditions no less favorable than
applies to the other senior executives of Chemical. Notwithstanding the
foregoing, the annual equity awards will be provide for vesting on a termination
of employment for any reason, other than termination by Chemical for Cause or by
Executive voluntarily prior to the date that is eighteen (18) months following
the Effective Date.
(c)    Paid Time Off. Executive shall receive thirty (30) days of paid time off
per year, to be taken in the year earned, and which may not be accumulated or
carried forward except as permitted by Chemical policy. Such paid time off shall
be subject to review annually commencing in 2020. Executive’s days of paid time
off per year shall be subject to adjustment for increase (but not decrease)
pursuant to Chemical’s normal procedures.
(d)    Auto Allowance. Executive shall receive a monthly auto allowance of nine
hundred dollars ($900.00), as may be adjusted for increase from time to time,
payable in accordance with Chemical’s normal payroll practices.
(e)    Club Dues. Executive shall be reimbursed for memberships in two (2)
country clubs of his selection in accordance with Chemical’s standard
reimbursement policies and procedures for other senior executives of Chemical
or, if more favorable, on the basis that applied to Executive immediately prior
to the Effective Date.
(f)    General Benefits. Executive shall be entitled to such other benefits, and
to participate in such benefit plans, as are generally made available to other
senior executives of Chemical from time to time, subject to Chemical’s policies,
and the terms and conditions of any applicable benefit plans; provided that,
nothing in this Agreement shall be deemed to alter Chemical’s rights to modify
or terminate any such plans or policies in its sole discretion. In addition,
during the Term, Executive shall be provided with the following: an office on
the executive floor of Chemical’s headquarters in Detroit, Michigan; exclusive
use of the executive assistant assigned to Executive as of immediately prior to
the Effective Date (or a suitable replacement as selected by Executive); access
to executive floor office suites for business use; use of a driver; the ability
to recommend donations to charities and corporate sponsorships; company provided
and


- 2 -

--------------------------------------------------------------------------------





maintained smartphone, laptop and home office technological equipment; access to
the company aircraft for, and reimbursement of all travel and other expenses
incurred related to, business activities on behalf of Chemical, the Bank and
their Affiliates, including for attendance at bank-related or banking industry
conferences (collectively, with the club dues reimbursement set forth in Section
3(e), the “Office of the Chairman Benefits”).
(g)    Tax Withholdings. Chemical shall withhold from any amounts payable under
this Agreement such federal, state and local taxes as Chemical determines are
required to be withheld pursuant to applicable law.
4.    Reimbursement of Expenses. Chemical shall reimburse Executive for all
reasonable ordinary and necessary business expenses incurred by Executive in
connection with the performance of his duties hereunder, including but not
limited to Executive’s fees and expenses for attendance at banking-related
conventions and similar events, reasonable professional association and seminar
expenses and other expenses authorized by Chemical, upon submission of proper
documentation for tax and accounting purposes in compliance with Chemical’s
reimbursement policies in effect from time to time. Such reimbursements shall be
made promptly but in no event later than the last day of the calendar year
following the calendar year in which an expense is incurred. For purposes of
reimbursements subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the amount of expenses eligible for reimbursement during
one (1) year shall not affect the expenses eligible for reimbursement in any
other year and is not subject to liquidation or exchange for another benefit.
5.    Termination. Executive’s employment under this Agreement shall terminate
as of the earliest Termination Date to occur. Executive’s termination and the
“Termination Date” shall occur upon the occurrence of the following:
(a)    Death. Automatically effective upon Executive’s death.
(b)    Disability. Termination by Chemical in the event of Executive’s permanent
and total disability, as defined under Chemical’s long-term disability plan in
effect at such time (“Disability”), pursuant to a resolution delivered to
Executive that is duly adopted by the affirmative vote of not less than
three-fourths of the entire membership of the Board.
(c)    For Cause. Termination by Chemical for Cause, pursuant to a resolution
delivered to Executive as and subject to such other procedures, in each case, as
specified in this Section 5(c). For purposes of this Agreement, “Cause” means:
(i) Executive’s material breach of any provision in this Agreement; if the
material breach is curable, it shall constitute Cause only if it continues
uncured for a period of twenty (20) days after Executive’s receipt of written
notice of such breach from the Board; (ii) Executive’s failure or refusal, in
any material manner to perform all lawful services required of him in his
employment position with Chemical, which failure or refusal continues for more
than twenty (20) days after Executive’s receipt of written notice of such
deficiency from the Board; (iii) Executive’s commission of fraud, embezzlement,
theft, or a crime constituting moral turpitude, whether or not involving
Chemical, which, in the reasonable good-faith judgment of the Board, renders
Executive’s continued employment harmful to Chemical; (iv) Executive’s
misappropriation of Chemical’s assets or property, including without limitation,
obtaining material reimbursement through financial vouchers or expense reports;
or (v) Executive’s conviction or the entry of a plea of guilty or no contest by
Executive with respect to any felony or other crime which, in the reasonable
good-faith judgment of the Board, adversely affects Chemical or its reputation.
Executive will not be deemed to be discharged for Cause unless and until there
is delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-fourths of the entire membership of the Board,


- 3 -

--------------------------------------------------------------------------------





at a meeting called and duly held for such purpose (after reasonable notice is
provided to Executive and Executive is given an opportunity, together with
counsel for Executive, to be heard before the Board), finding in good faith that
Executive is guilty of the conduct set forth above and specifying the
particulars thereof in detail. Any such determination or termination under
Section 5(b) or 5(d) shall be made by the board of directors of any successor to
the Board (or equivalent governing body) of the ultimate parent entity of
Chemical or its successor.
(d)    Without Cause. Termination by Chemical, effective upon thirty (30) days’
written notice to Executive from the Board at any time for any reason other than
for Cause or Executive’s Disability (“Termination Without Cause”), pursuant to a
resolution delivered to Executive that is duly adopted by the affirmative vote
of not less than three-fourths of the entire membership of the Board.
(e)    Resignation. Resignation by Executive, effective upon thirty (30) days’
written notice to Chemical at any time for any reason.
(f)    Good Reason. Termination by Executive for Good Reason, in the event of
Good Reason, as defined below. For purposes of this Agreement, “Good Reason”
means the occurrence of any of the following events without the written consent
of Executive:
(i)    any material reduction in Executive’s Base Salary, as it may be adjusted
from time to time;
(ii)    any material reduction in the status or positions or responsibilities of
Executive, including Executive’s continuing service as Executive Vice Chairman
of the Board, Executive Chairman of the Bank Board or as a member of the Board;
(iii)    any requirement by Chemical (without Executive’s consent) that
Executive be principally based at any office or location more than fifty (50)
miles from Executive’s principal work location as of immediately prior to the
Effective Date; or
(iv)    any material breach of this Agreement by Chemical.
Notwithstanding the foregoing, if Executive fails to give Chemical written
notice of his intention to terminate employment with Chemical for Good Reason
within ninety (90) days following Executive’s knowledge of any Good Reason event
and a period of thirty (30) days in which Chemical may remedy the event alleged
to constitute Good Reason, and if Executive has not experienced a Separation
from Service (as defined herein) within sixty (60) days following expiration of
Chemical’s cure period, the event shall not constitute Good Reason, and
Executive shall have no right to terminate employment for Good Reason as a
result of such event.
(g)    During any notice period under Section 5(c), 5(d), or 5(e), Chemical may,
in its sole discretion, relieve Executive of some or all of his duties during
the notice period, but Chemical shall continue to provide Executive with his
full salary, compensation, equity vesting and benefits during such period.
Notwithstanding anything to the contrary contained herein, any termination of
Executive’s employment by Chemical, the Bank or their Affiliates that is
effectuated in a manner that is not consistent with the requirements of this
Agreement or Chemical’s Bylaws shall be void ab initio.


- 4 -

--------------------------------------------------------------------------------





6.    Effect of Termination.
(a)    Generally. When Executive’s employment with Chemical is terminated for
any reason, Executive, or his estate, as the case may be, shall be entitled to
receive the compensation and benefits earned through the applicable Termination
Date in accordance with the terms of the applicable plan or program (and, to the
extent and such matter is also addressed in this Agreement, Executive shall
receive the more favorable treatment), along with reimbursement for any approved
business expenses that Executive timely submits for reimbursement in accordance
with Chemical’s expense reimbursement policy or practice. In the event of
employment termination due to Disability or death, Executive or his estate, as
applicable, shall be entitled to the rights in respect of equity-based awards
described in Section 6(b)(i)(C) below. Upon employment termination for any
reason, Executive shall retain his rights to indemnification under the
provisions of the Articles of Incorporation or Bylaws of Chemical, the Bank or
any Affiliate, the Merger Agreement and any indemnification agreement between
Executive and Chemical, the Bank or any Affiliates.
(b)    Separation Benefits upon Certain Terminations.
(i)    Termination Without Cause.
(A)    Severance Pay. If Chemical terminates Executive’s employment pursuant to
a Termination Without Cause, Executive shall be entitled to receive severance
pay in the amount of (I) two (2) times Executive’s then Base Salary (with Base
Salary calculated as the higher of nine hundred and fifty thousand dollars
($950,000) or his actual Base Salary, disregarding any Base Salary reduction due
to a Good Reason termination), plus (II) two (2) times the average of
Executive’s bonuses under Chemical’s annual executive incentive plan for each of
the three (3) most recently completed calendar years of Executive’s employment
with Chemical, and with each bonus calculated as the higher of the actual bonus
(including any amounts deferred and any amounts paid in the form of equity
awards), or one million five hundred thousand dollars ($1,500,000) per year
(such highest bonus the “Recent Bonus”) (the sum of the amounts in clauses (I)
and (II), the “Severance Pay”). The Severance Pay provided hereunder is
conditioned upon Executive and Chemical executing a mutually agreeable release
of claims, in substantially the form attached hereto as Appendix A (the
“Release”), which is enforceable within sixty (60) days following Executive’s
Termination Date. Unless specified otherwise herein and subject to any delayed
payment due to Executive’s status as a “Specified Employee” under Code Section
409A as described more fully in Section 6(d) below, the Severance Pay shall be
payable to Executive in equal installments over one hundred and four (104)
weeks, in accordance with Chemical’s payroll practices and procedures, beginning
on the first pay date after sixty (60) days have lapsed following Executive’s
Separation from Service; provided that, if the sixty (60)-day period spans two
(2) calendar years, payments shall commence on the first pay date in the second
calendar year; provided, further, that Chemical, in its sole discretion, may
begin the payments earlier if such commencement does not violate Code Section
409A. Notwithstanding the foregoing, if Executive is entitled to receive the
Severance Pay but violates any provisions of Sections 8 through 10 hereof after
termination of employment, Chemical shall be entitled to immediately stop paying
any further installments of the Severance Pay and shall have any other remedies,
including claw back, that may be available to Chemical in law or at equity.
(B)    Health Coverage Payment. Chemical shall pay Executive a lump-sum stipend
equal to twenty-four (24) times Executive’s monthly contribution towards
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for
employee and dependent health, prescription drug and dental coverage elections
under Chemical’s employee benefit plans providing such benefits, minus the COBRA
administrative cost (whether or not Executive elects COBRA), based on
Executive’s elections in effect on Executive’s Termination Date, conditioned on
Executive’s execution of the Release described herein that becomes irrevocable
within sixty (60) days following Executive’s


- 5 -

--------------------------------------------------------------------------------





Termination Date, with the stipend payable on the first payroll date after sixty
(60) days have lapsed following Executive’s Separation from Service; provided
that if the sixty (60)-day period spans two (2) calendar years, the payment
shall be made on the first pay date in the second calendar year; provided,
further, that Chemical, in its sole discretion, may make the payment earlier if
such commencement does not violate Code Section 409A. If Executive is not
enrolled in Chemical’s health, prescription drug and dental plans, the monthly
contribution shall be based on similarly situated senior executives’
contributions towards family coverage for such plans determined at Executive’s
Termination Date. Although the payment under this paragraph is based on
Chemical’s health, prescription drug and/or dental plans in effect on
Executive’s Termination Date and is intended to fund payment for health
coverage, the payment is not required to be used for health coverage, and
Executive may use the payment for any purpose.
(C)    Equity-Based Awards. Effective upon expiration of the Release revocation
period described in Section 6(b)(i)(A) above, all then-outstanding equity-based
awards granted to Executive prior to February 27, 2018 shall be administered in
accordance with the terms of the applicable equity-based plan or grant
agreements, and all equity-based awards granted to Executive on and after
February 27, 2018 and outstanding as of his Termination Date shall be treated as
follows: (i) all unvested stock options immediately shall vest, become
exercisable and together with Executive’s other vested, unexercised stock
options, remain exercisable until the expiration of their full original term;
(ii) all outstanding time-based restricted stock units and restricted stock
automatically shall vest and be convertible into Chemical’s common stock, with
settlement to occur within seven (7) days thereafter (or such later date as may
be required to comply with Code Section 409A); (iii) all performance-based stock
units shall vest at the greater of one hundred percent (100%) of the applicable
target level and actual performance determined based on the results through the
last completed calendar quarter prior to the Termination Date and shall be
convertible into Chemical’s common stock, with settlement to occur within seven
(7) days thereafter (or such later date as may be required to comply with Code
Section 409A); and (iv) any other equity-based awards shall vest in accordance
with the terms of the applicable equity-based plan or grant agreement.
(ii)    Termination for Good Reason. Executive may terminate employment for Good
Reason and receive the same benefits as Termination Without Cause, subject to
the same Release and payment timing restrictions as a Termination Without Cause.
(iii)    Termination Without Good Reason on or Following the Date that is
Eighteen (18) Months Following the Effective Date. On or after the date that is
eighteen (18) months following the Effective Date (including in connection with
the expiration of the Term), Executive may terminate employment without Good
Reason (i.e., retire) with thirty (30) days’ advance notice to the Board (a
“Retirement”). In the event of Executive’s Retirement, subject to the same
Release and payment timing restrictions as a Termination Without Cause,
Executive shall be paid or provided the following: (A) subject to Executive’s
compliance with Sections 8 through 10, Executive (or in the event of his death,
his personal representative or estate) shall be paid an amount equal to the sum
of (I) the Base Salary that would have been paid through the last day of the
Term had Executive not terminated employment and (II) an amount equal to (x) the
quotient of the Recent Bonus divided by three hundred and sixty five (365)
multiplied by (y) the number of days between the date of Executive’s termination
and the last day of the Term (such payments described in clauses (I) and (II)
(the “Continuation Payment”); (B) Executive’s outstanding equity-based awards
granted on or after February 27, 2018 shall be treated in accordance with
Section 6(b)(i)(C) above; (C) a lump-sum cash payment equal to Executive’s
monthly contribution towards COBRA for employee and dependent health,
prescription drug and dental coverage elections under Chemical’s employee
benefit plans providing such benefits, minus the COBRA administrative cost
(whether or not Executive elects COBRA) for the remainder of the Term (with the
cost of such monthly COBRA payment determined consistent with Section 6(b)(i)(B)
above and such lump-sum cash payment paid at the time specified in


- 6 -

--------------------------------------------------------------------------------





Section 6(b)(i)(B) above) and (D) prorated annual bonus for the fiscal year in
which the Termination Date occurs (the “Prorated Annual Bonus”) in an amount to
equal the product of (I) the Recent Bonus, multiplied by (II) a fraction, the
numerator of which is the number of days that have elapsed through the
Termination Date in the fiscal year of Chemical in which the Termination Date
occurs, and the denominator of which is the number of days in such fiscal year
(with the Prorated Annual Bonus to be paid in a lump sum in cash at the same
time as the COBRA premium payment referred to in clause (C) is payable (other
than any portion of such annual bonus that was deferred, which portion shall
instead be paid in accordance with the applicable deferral arrangement and any
election thereunder)). The Continuation Payment shall be payable to Executive in
equal installments over the remainder of the Term, in accordance with Chemical’s
payroll practices and procedures, beginning on the first pay date after sixty
(60) days have lapsed following Executive’s Separation from Service; provided
that if the 60-day period spans two (2) calendar years, payments shall commence
on the first pay date in the second calendar year; provided, further, that
Chemical, in its sole discretion, may begin the payments earlier if such
commencement does not violate Code Section 409A.
(iv)    Death or Disability. For avoidance of doubt, the termination of
Executive’s employment as a result of his death or Disability shall not
constitute a Termination Without Cause triggering the rights described in this
Section 6(b); provided, however, that Executive’s outstanding equity-based
awards granted on or after February 27, 2018 shall be treated in accordance with
Section 6(b)(i)(C) above, with Executive’s representative signing the Release on
behalf of Executive’s estate (or Executive if he is incapacitated due to
Disability), and Executive’s equity-based awards being exercised by Executive’s
personal representative and, in the event of death, delivered to such personal
representative or such other successor in interest to Executive, as applicable.
(c)    Golden Parachute Cap.
(i)    If the payment of any amounts or benefits to Executive under this
Agreement (together with any other payments or benefits in the nature of
compensation) under Code Section 280G(b)(2) would be subject to the excise tax
imposed by Code Section 4999, the aggregate Present Value of the Payments
(defined below) under this Agreement shall be reduced (but not below zero) to
the Reduced Amount, but only if reducing the Payments provides Executive with a
Net After-Tax benefit that is greater than if the reduction is not made. The
reduction of amounts or benefits payable hereunder, if applicable, shall be
determined by the Accounting Firm (defined below) in an amount that has the
least economic cost to Executive and, to the extent the economic cost is
equivalent, then all Payments, in the aggregate, shall be reduced in the inverse
order of when the Payments, in the aggregate, would have been made to Executive
until the specified reduction is achieved. For purposes of this Agreement, the
following definitions apply:
(A)    “Net After-Tax Benefit” means the Present Value of a Payment, net of all
federal, state and local income, employment and excise taxes, determined by
applying the highest marginal rate(s) applicable to an individual for
Executive’s taxable year in which Payment is made;
(B)    “Payment” means any payment or distribution in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise;
(C)    “Present Value” means the value determined in accordance with Code
Section 280G;
(D)    “Reduced Amount” means an amount expressed in Present Value that
maximizes the aggregate Present Value of Payments without causing any Payment to
be subject to excise tax under Code Section 4999 or the corporate deduction
limitation under Code Section 280G.


- 7 -

--------------------------------------------------------------------------------





(ii)    The Code Section 280G calculations under this Agreement and the
determination that Payments shall be reduced or not reduced based on the Net
After-Tax Benefit shall be made by a nationally recognized independent
accounting firm or other professional organization that is recognized as an
expert in determinations and calculations for purposes of Section 280G of the
Code that is selected by Chemical prior to the transaction resulting in the
application (or potential application) of Section 280G of the Code for purposes
of making the applicable determinations (the “Accounting Firm”), which shall
provide its determination and any supporting calculations to Chemical and
Executive within ten (10) calendar days after Executive’s Separation from
Service (as defined in Section 6(d)(ii)). The reasonable costs and expenses of
the Accounting Firm shall be borne by Chemical. In making its determination, the
Accounting Firm shall take into account (if applicable), the value of
Executive’s noncompetition covenant set forth in Section 10, which shall be
determined by the independent appraisal of a nationally recognized business
valuation firm selected and paid for by Chemical, and a portion of the Payments
shall, to the extent of the appraised value, be specifically allocated as
reasonable compensation for such noncompetition covenant and shall not be
treated as a parachute payment. If the Accounting Firm’s determination is
disputed by the Internal Revenue Service, Chemical shall reimburse Executive for
the cost of (A) Executive’s reasonable attorneys’ fees for counsel selected by
Chemical, and (B) any tax penalties (including excise taxes) and interest
ultimately incurred by Executive upon resolution of the dispute. Reimbursement
shall be made in accordance with the Code Section 409A procedures set forth in
Section 4 above.
(d)    Application of Internal Revenue Code Section 409A.
(i)    All payments and benefits provided under this Agreement are intended to
be exempt from, or in accordance with, Code Section 409A, and this Agreement is
to be interpreted accordingly. Each installment payment is intended to
constitute a separate benefit, and terms such as “employment termination,”
“termination from employment” or like terms are intended to constitute a
Separation from Service, as defined below. To the extent exempt from Code
Section 409A, payments are intended to be exempt under the short-term deferral
exemption or partially exempt under the involuntary separation pay plan
exemption. Notwithstanding the foregoing, Chemical has no responsibility for any
taxes, penalties or interest incurred by Executive in connection with payments
and benefits provided under this Agreement, including any imposed by Code
Section 409A.
(ii)    Despite other payment timing provisions in this Agreement, any payments
and benefits provided under this Agreement that constitute nonqualified deferred
compensation that are subject to Code Section 409A shall not commence in
connection with Executive’s termination of employment unless and until Executive
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-l(h)) (a “Separation from Service”). However,
if Chemical determines that the Severance Pay, Continuation Payment or any other
payments or benefits provided under this Agreement, including any equity awards,
constitute nonqualified deferred compensation subject to Code Section 409A, and
Executive is a “Specified Employee” (as defined under Code Section 409A) at the
time of Separation from Service, then, solely to the extent necessary to avoid
adverse tax consequences to Executive under Code Section 409A, the timing of the
Severance Pay, Continuation Payment, or any such other payments or benefits,
including the delivery of shares of Chemical common stock in respect of equity
awards, shall be delayed until the earlier to occur of: (i) the date that is six
(6) months and one (1) day after Executive’s Separation from Service; or
(ii) the date of Executive’s death (such applicable date, the “Specified
Employee Initial Payment Date”), and Chemical (or the successor entity thereto,
as applicable) shall (A) pay to Executive a lump-sum amount equal to the sum of
the Severance Pay, Continuation Payment or such other payment or benefit that
Executive otherwise would have received through the Specified Employee Initial
Payment Date if the commencement or payment of any such payment or benefit had
not been so delayed


- 8 -

--------------------------------------------------------------------------------





pursuant to this Section, and (B) commence paying or providing the balance of
any such payment or benefit in accordance with the applicable payment schedules
set forth in this Agreement.
(e)    Post-Retirement Office of the Chairman Benefits. Upon any termination of
Executive’s employment during or following the expiration of the Term, until
such time as Executive is no longer serving as a member of the Board, Executive
shall be provided with the Office of the Chairman Benefits on the same basis as
provided to Executive immediately prior to the Termination Date, and while
serving on the Board, Executive shall be permitted to continue to attend
bank-related and banking industry conferences.
(f)    No Further Obligations. Except as expressly provided above or as
otherwise required by law, Chemical shall have no obligations to Executive in
the event of the termination of this Agreement for any reason.
7.    Representations of Executive. Executive represents and warrants that he is
not obligated or restricted under any agreement (including any noncompetition or
confidentiality agreement), judgment, decree, order or other restraint of any
kind that could impair his ability to perform the duties and obligations
required hereunder. Executive further agrees that he shall not divulge to
Chemical any confidential information and/or trade secrets belonging to others,
including Executive’s former employers, nor shall Chemical seek to elicit from
Executive such information. Consistent with the foregoing, Executive shall not
provide to Chemical, and Chemical shall not request, any documents or copies of
documents containing such information.
8.    Confidential Information.
(a)    Executive acknowledges that Chemical has and shall give Executive access
to certain highly-sensitive, confidential, and proprietary information belonging
to Chemical, its Affiliates or third parties who may have furnished such
information under obligations of confidentiality, relating to and used in
Chemical’s Business (collectively, “Confidential Information”). Executive
acknowledges that, unless otherwise available to the public, Confidential
Information includes, but is not limited to, the following categories of
confidential or proprietary information and material: financial statements and
information; budgets, forecasts, and projections; business and strategic plans;
marketing, sales, and distribution strategies; research and development
projects; records relating to any intellectual property developed by, owned by,
controlled, or maintained by Chemical or its Affiliates; information related to
Chemical’s or its Affiliates’ inventions, research, products, designs, methods,
formulae, techniques, systems, processes; customer lists; nonpublic information
relating to Chemical’s or its Affiliates’ customers, suppliers, distributors, or
investors; the specific terms of Chemical’s or its Affiliates’ agreements or
arrangements, whether oral or written, with any customer, supplier, vendor, or
contractor with which Chemical or its Affiliates may be associated from time to
time; and any and all information relating to the operation of Chemical’s or its
Affiliates’ business which Chemical or its Affiliates may from time to time
designate as confidential or proprietary or that Executive reasonably knows
should be, or has been, treated by Chemical or its Affiliates as confidential or
proprietary. Confidential Information encompasses all formats in which
information is preserved, whether electronic, print, or any other form,
including all originals, copies, notes, or other reproductions or replicas
thereof.
(b)    Confidential Information does not include any information that: (i) at
the time of disclosure is generally known to, or readily ascertainable by, the
public; (ii) becomes known to the public through no fault of Executive or other
violation of this Agreement; or (iii) is disclosed to Executive by a third party
under no obligation to maintain the confidentiality of the information.
(c)    Executive acknowledges that Confidential Information owned or licensed by
Chemical or its Affiliates is unique, valuable, proprietary and confidential;
derives independent actual or potential


- 9 -

--------------------------------------------------------------------------------





commercial value from not being generally known or available to the public; and
is subject to reasonable efforts to maintain its secrecy. Executive hereby
relinquishes, and agrees that he shall not at any time claim, any right, title
or interest of any kind in or to any Confidential Information.
(d)    During and after his employment with Chemical, Executive shall hold in
trust and confidence all Confidential Information and shall not disclose any
Confidential Information to any person or entity, except in the course of
performing duties assigned by Chemical or as authorized in writing by Chemical.
Executive further agrees that during and after his employment with Chemical,
Executive shall not use any Confidential Information for the benefit of any
third party, except in the course of performing duties assigned by Chemical or
as authorized in writing by Chemical.
(e)    The restrictions in Section 8(d) above shall not apply to any information
to the extent that Executive is required to disclose such information by law;
provided that Executive (i) notifies Chemical of the existence and terms of such
obligation, (ii) gives Chemical a reasonable opportunity to seek a protective or
similar order to prevent or limit such disclosure, and (iii) only discloses that
information actually required to be disclosed. Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement shall impair Executive’s
rights under the whistleblower provisions of any applicable federal law or
regulation or, for the avoidance of doubt, limit Executive’s right to receive an
award for information provided to any government authority under such law or
regulation.
(f)    Return of Property. Upon request by Chemical during employment and
automatically and immediately at termination of his employment, Executive shall
return to Chemical all Confidential Information in any form (including all
copies and reproductions thereof) and all other property whatsoever of Chemical
in his possession or under his control. If requested by Chemical, Executive
shall certify in writing that all such materials have been returned to Chemical.
Executive also expressly agrees that immediately upon the termination of his
employment with Chemical for any reason, Executive shall cease using any secure
website, computer systems, e-mail system, or phone system or voicemail service
provided by Chemical for the use of its employees.
9.    Assignment of Inventions.
(a)    Executive agrees that all developments or inventions (including without
limitation any and all software programs (source and object code), algorithms
and applications, concepts, designs, discoveries, improvements, processes,
techniques, know-how and data) that result from work performed by Executive for
Chemical and its Affiliates, whether or not patentable or registrable under
copyright or similar statutes or subject to analogous protection (“Inventions”),
shall be the sole and exclusive property of Chemical or its nominees, and
Executive shall and hereby does assign to Chemical all rights in and to such
Inventions upon the creation of any such Invention, including, without
limitation: (i) patents, patent applications and patent rights throughout the
world; (ii) rights associated with works of authorship throughout the world,
including copyrights, copyright applications, copyright registrations, mask work
rights, mask work applications and mask work registrations; (iii) rights
relating to the protection of trade secrets and confidential information
throughout the world; (iv) rights analogous to those set forth herein and any
other proprietary rights relating to intangible property; and (v) divisions,
continuations, renewals, reissues and extensions of the foregoing (as
applicable), now existing or hereafter filed, issued or acquired (collectively,
the “IP Rights”).
(b)    For avoidance of doubt, if any Inventions fall within the definition of
“work made for hire” as such term is defined in 17 U.S.C. § 101, such Inventions
shall be considered “work made for hire” and the copyright of such Inventions
shall be owned solely and exclusively by Chemical. If any Invention does


- 10 -

--------------------------------------------------------------------------------





not fall within such definition of “work made for hire” then Executive’s right,
title and interest in and to such Inventions shall be assigned to Chemical
pursuant to Section 9(a) above.
(c)    Chemical and its nominees shall have the right to use and/or to apply for
statutory or common law protections for such Inventions in any and all
countries. Executive further agrees, at Chemical’s expense, to: (i) reasonably
assist Chemical in obtaining and from time to time enforcing such IP Rights
relating to Inventions, and (ii) execute and deliver to Chemical or its nominee
upon reasonable request all such documents as Chemical or its nominee may
reasonably determine are necessary or appropriate to effect the purposes of this
Section 9, including assignments of inventions. Such documents may be necessary
to: (1) vest in Chemical or its nominee clear and marketable title in and to
Inventions; (2) apply for, prosecute and obtain patents, copyrights, mask work
rights and other rights and protections relating to Inventions; or (3) enforce
patents, copyrights, mask work rights and other rights and protections relating
to Inventions. Executive’s obligations pursuant to this Section 9 shall continue
beyond the termination of Executive’s employment with Chemical. If Chemical is
unable for any reason to secure Executive’s signature to any lawful and
necessary document required to apply for or execute any patent, trademark,
copyright or other applications with respect to any Inventions (including
renewals, extensions, continuations, divisions or continuations in part
thereof), Executive hereby irrevocably designates and appoints Chemical and its
then-current Chief Executive Officer as Executive’s agent and attorney-in-fact
to act for and in behalf and instead of Executive, to execute and file any such
application and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, trademarks, copyrights or other rights
thereon with the same legal force and effect as if executed by Executive.
(d)    The obligations of Executive under Section 9(a) above shall not apply to
any Invention that Executive developed entirely on his own time without using
Chemical’s equipment, supplies, facility or trade secret information, except for
those Inventions that (i) relate to Chemical’s business or actual or
demonstrably anticipated research or development, or (ii) result from any work
performed by Executive for Chemical. Executive shall bear the burden of proof in
establishing the applicability of this subsection to a particular circumstance.
10.    Noncompetition and Non-Solicitation.
(a)    Purpose. Executive understands and agrees that the purpose of this
Section 10 is solely to protect Chemical’s legitimate business interests,
including, but not limited to its confidential and proprietary information,
customer relationships and goodwill, and Chemical’s competitive advantage.
Therefore, Executive agrees to be subject to restrictive covenants under the
following terms.
(b)    Definitions. As used in this Agreement, the following terms have the
meanings given to such terms below.
(i)    “Business” means the business(es) in which Chemical or its Affiliates
were engaged in at the time of, or during the twelve (12)-month period prior to,
the applicable Termination Date.
(ii)    “Customer” means any person or entity who is or was a customer, supplier
or client of Chemical or its Affiliates with whom Executive had any contact or
association for any reason and with whom Executive had dealings on behalf of
Chemical or its Affiliates in the course of his employment with Chemical.
(iii)    “Chemical Employee” means any person who is or was an employee of
Chemical or its Affiliates at the time of, or during the twelve (12)-month
period prior to, the applicable Termination Date.


- 11 -

--------------------------------------------------------------------------------





(iv)    “Restricted Period” means the period during Executive’s employment with
Chemical and for twenty-four (24) months from and after Executive’s applicable
Termination Date; provided, however, that this period shall be tolled and shall
not run during any time Executive is in violation of this Section 10, it being
the intent of the parties that the Restricted Period shall be extended for any
period of time in which Executive is in violation of this Section 10.
(v)    “Restricted Territory” means Arizona, Colorado, Illinois, Michigan,
Minnesota, South Dakota, Wisconsin and any other state in which Chemical or any
Affiliate operates a branch at the time of, or during the twelve (12)-month
period prior to, the applicable Termination Date.
(c)    Noncompetition. During the Restricted Period, Executive shall not in the
Restricted Territory, on his own behalf or on behalf of any other person:
(i)    assist or have an interest in (whether or not such interest is active),
whether as partner, investor, stockholder, officer, director or as any type of
principal whatever, any person, firm, partnership, association, corporation or
business organization, entity or enterprise that is or is about to become
directly or indirectly engaged in, any business or activity (whether such
enterprise is in operation or in the planning or development stage) that
competes in any manner with the Business; provided, however, that Executive
shall be permitted to make passive investments in the stock of any publicly
traded business (including a competitive business), as long as the stock
investment in any competitive business does not rise above five percent (5%) of
the outstanding shares of such business; or
(ii)    enter into the employment of or act as an independent contractor or
agent for or advisor or consultant to, any person, firm, partnership,
association, corporation, business organization, entity or enterprise that is or
is about to become directly or indirectly engaged in, any business or activity
(whether such enterprise is in operation or in the planning or development
stage) that competes in any manner with the Business, or is a governmental
regulator agency of the Business.
(d)    Non-Solicitation. During the Restricted Period, Executive shall not,
directly or indirectly, on Executive’s own behalf or on behalf of any other
party:
(i)    Call upon, solicit, divert, encourage or attempt to call upon, solicit,
divert, or encourage any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by Chemical or its Affiliates;
(ii)    Accept as a customer any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by Chemical or its Affiliates;
(iii)    Induce, encourage, or attempt to induce or encourage any Customer to
purchase or accept products or services that are similar to or competitive with
those offered by Chemical or its Affiliates from any person or entity (other
than Chemical or its Affiliates) engaging in the Business;
(iv)    Induce, encourage, or attempt to induce or encourage any Customer to
reduce, limit, or cancel its business with Chemical or its Affiliates; or
(v)    Solicit, induce, or attempt to solicit or induce any Chemical Employee to
terminate employment with Chemical or its Affiliates. Notwithstanding the
foregoing, Executive may solicit a former employee of Chemical, who at the time
of the solicitation had been involuntarily terminated by Chemical


- 12 -

--------------------------------------------------------------------------------





without cause, even if such former employee of Chemical was employed by Chemical
at, or during the twelve (12)-month period immediately prior to, Executive’s
Termination Date.
(e)    Reasonableness of Restrictions. Executive acknowledges and agrees that
the restrictive covenants in this Agreement: (i) are essential elements of
Executive’s employment by Chemical and are reasonable given Executive’s access
to Chemical’s and its Affiliates’ Confidential Information and the substantial
knowledge and goodwill Executive shall acquire with respect to the business of
Chemical and its Affiliates as a result of his employment with Chemical, and the
unique and extraordinary services to be provided by Executive to Chemical; and
(ii) are reasonable in time, territory, and scope, and in all other respects.
(f)    Preserve Livelihood. Executive represents that his experience,
capabilities and personal assets are such that this Agreement does not deprive
him from either earning a livelihood in the unrestricted business activities
which remain open to him or from otherwise adequately and appropriately
supporting himself and his family.
(g)    Judicial Modification. Should any part or provision of this Section 10 be
held invalid, void, or unenforceable in any court of competent jurisdiction,
such invalidity, voidness, or unenforceability shall not render invalid, void,
or unenforceable any other part or provision of this Agreement. The parties
further agree that if any portion of this Section 10 is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration,
territory, or other restrictions are deemed to be invalid or unreasonable in
scope, the invalid or unreasonable terms shall be replaced by terms that such
court deems valid and enforceable and that come closest to expressing the
intention of such invalid or unenforceable terms.
11.    Enforcement. Executive acknowledges and agrees that Chemical shall suffer
irreparable harm in the event that Executive materially breaches any of
Executive’s obligations under Sections 8, 9, or 10 of this Agreement and that
monetary damages would be inadequate to compensate Chemical for such material
breach. Accordingly, Executive agrees that, in the event of a material breach by
Executive of any of Executive’s obligations under Sections 8, 9, or 10 of this
Agreement, Chemical shall be entitled to obtain from any court of competent
jurisdiction preliminary and permanent injunctive relief, and expedited
discovery for the purpose of seeking relief, in order to prevent or to restrain
any such material breach. Chemical shall be entitled to recover its costs
incurred in connection with any action to enforce Sections 8, 9, or 10 of this
Agreement, including reasonable attorneys’ fees and expenses.
12.    Miscellaneous.
(a)    Entire Agreement. This Agreement, when aggregated with the attached
Release, as applicable, constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements
(whether written or oral and whether express or implied) between the parties to
the extent related to such subject matter, including Executive’s employment
agreement with Chemical dated February 27, 2018 and the Philanthropy Agreement
between Executive and Chemical dated February 27, 2018.
(b)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, permitted assigns
and, in the case of Executive, heirs, executors, and/or personal
representatives. Chemical may freely assign or transfer this Agreement to an
affiliated company or to a successor following a merger, consolidation, sale of
assets or equity, or other business transaction. Executive may not assign,
delegate or otherwise transfer any of Executive’s rights, interests or
obligations in this Agreement.


- 13 -

--------------------------------------------------------------------------------





(c)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement. Facsimile or PDF reproductions of
original signatures shall be deemed binding for the purpose of the execution of
this Agreement.
(d)    Notices. Any notice pursuant to this Agreement must be in writing and
shall be deemed effectively given to the other party on (i) the date it is
actually delivered by overnight courier service (such as FedEx) or personal
delivery of such notice in person, or (ii) three (3) days after mailing by
certified or registered U.S. mail, return receipt requested; in each case the
appropriate address shown below (or to such other address as a party may
designate by notice to the other party):
If to Executive:
To the most recent address on file with Chemical

If to Chemical:
Chemical Financial Corporation
2301 W. Big Beaver Road
Troy, MI 48084
Attention: Chief Executive Officer

(e)    Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the amendment is in writing and signed by Chemical and
Executive. No waiver of any provision of this Agreement shall be valid unless
the waiver is in writing and signed by the waiving party. The failure of a party
at any time to require performance of any provision of this Agreement shall not
affect such party’s rights at a later time to enforce such provision. No waiver
by a party of any breach of this Agreement shall be deemed to extend to any
other breach hereunder or affect in any way any rights arising by virtue of any
other breach.
(f)    Severability. Each provision of this Agreement is severable from every
other provision of this Agreement. Any provision of this Agreement that is
determined by any court of competent jurisdiction to be invalid or unenforceable
shall not affect the validity or enforceability of any other provision. Any
provision of this Agreement held invalid or unenforceable only in part or degree
shall remain in full force and effect to the extent not held invalid or
unenforceable.
(g)    Construction. The section headings in this Agreement are inserted for
convenience only and are not intended to affect the interpretation of this
Agreement. Any reference in this Agreement to any “Section” refers to the
corresponding Section of this Agreement. The word “including” in this Agreement
means “including without limitation.” This Agreement shall be construed as if
drafted jointly by Chemical and Executive, and no presumption or burden of proof
shall arise favoring or disfavoring Chemical or Executive by virtue of the
authorship of any provision in this Agreement. All words in this Agreement shall
be construed to be of such gender or number as the circumstances require.
(h)    Survival. The terms of Sections 6, 7, 8, 9, 10, 11, and 12 shall survive
the termination of this Agreement for any reason.
(i)    Remedies Cumulative. The rights and remedies of the parties under this
Agreement are cumulative (not alternative) and in addition to all other rights
and remedies available to such parties at law, in equity, by contract or
otherwise.
(j)    Venue. Executive and Chemical agree that the exclusive forum for
resolving any disputes between the parties related to the Release shall be
arbitration before the American Arbitration Association applying the Employment
Arbitration Rules and Mediation Procedures as amended and effective


- 14 -

--------------------------------------------------------------------------------





November 1, 2009. The Arbitrator shall be empowered to grant any legal or
equitable relief available to the parties, including interim equitable relief as
set forth in the Optional Rules for Emergency Measures of Protection. Any award
of the Arbitration may be enforced through proceedings in a court of competent
jurisdiction.
(k)    Governing Law. This Agreement shall be governed by the laws of the State
of Michigan without giving effect to any choice or conflict of law principles of
any jurisdiction.
[Signature page to follow]






- 15 -

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.
 


/s/ David T. Provost
David T. Provost, Executive


Date: January 27, 2019






CHEMICAL FINANCIAL CORPORATION




By: /s/ Thomas C. Shafer                               
Name: Thomas C. Shafer
Title: Vice Chairman


Date: January 27, 2019
 
 





- 16 -

--------------------------------------------------------------------------------






APPENDIX A

EMPLOYMENT AGREEMENT RELEASE
THIS RELEASE AGREEMENT (the “Release”) is made as of the _____ day of _______,
20__, by and between Chemical Financial Corporation (“Chemical”) and David T.
Provost (“Executive”) (in the aggregate, the “Parties”).
WHEREAS, Chemical and Executive have entered into a Retention Agreement dated as
of January 27, 2019, (the “Retention Agreement”), pursuant to which Executive is
entitled to receive certain additional compensation upon termination of
Executive’s employment with Chemical under certain qualifying termination
events;
WHEREAS, Executive’s receipt of the additional compensation under the Retention
Agreement is conditioned upon the execution of this Release that is mutually
acceptable to both Parties; and
WHEREAS, Executive’s employment with Chemical has been/shall be terminated
effective ___________ ___, 20__;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is agreed between the Parties as follows:
1.    Additional Compensation. Subject to the terms and conditions hereof,
Chemical shall pay Executive the additional compensation set forth in Section 6
of the Retention Agreement, net of applicable withholding taxes, commencing
after the expiration of the waiting period set forth herein and in accordance
with the terms of the Retention Agreement.
2.    Release.
(a)    In exchange for the good and valuable consideration set forth herein,
Executive agrees for himself, his heirs, administrators, representatives,
executors, successors and assigns (“Releasors”), to irrevocably and
unconditionally release, waive and forever discharge any and all manner of
action, causes of action, claims, rights, promises, charges, suits, damages,
debts, lawsuits, liabilities, rights, due controversies, charges, complaints,
remedies, losses, demands, obligations, costs, expenses, fees (including,
without limitation attorneys’ fees), or any and all other liabilities or claims
of whatsoever nature, whether arising in contract, tort, or any other theory of
action, whether arising in law or in equity, whether known or unknown, choate or
inchoate, matured or unmatured, contingent or fixed, liquidated or unliquidated,
accrued or unaccrued, asserted or unasserted, including, but not limited to, any
claim and/or claim of damages or other relief for tort, breach of contract,
personal injury, negligence, age discrimination under the Age Discrimination in
Employment Act of 1967 (as amended), employment discrimination prohibited by
other federal, state or local laws including sex, race, national origin, marital
status, age, handicap, height, weight, or religious discrimination, and any
other claims of unlawful employment practices or any other unlawful criterion or
circumstance which Executive and Releasors had, now have or may have in the
future against each or any of Chemical, its parent, divisions, affiliates and
related companies or


1

--------------------------------------------------------------------------------





entities, regardless of its or their form of business organization (the “Company
Entities”), any predecessors, successors, joint ventures, and parents of any
Company Entity, and any and all of their respective past or present directors,
officers, shareholders, partners, employees, consultants, independent
contractors, trustees, administrators, insurers, agents, attorneys,
representative and fiduciaries, successors and assigns including without
limitation all persons acting by, through, under or in concert with any of them
arising out of or relating to his employment relationship with Chemical, its
predecessors, successors or affiliates and the termination thereof; provided,
however, that Executive expressly does not release, relinquish or in any way
diminish his rights or claims arising from or related to (i) indemnification
under the provisions of the Articles of Incorporation or Bylaws of Chemical, the
Bank, the Merger Agreement (as defined in the Retention Agreement) or any
indemnification agreement entered into between Executive and Chemical, the Bank
or any Affiliates, including any and all rights thereto under applicable law or
any rights with respect to coverage under any directors’ and officers’ insurance
policies, (ii) any obligation to Executive under the Retention Agreement that is
unsatisfied or continues following Executive’s termination, (iii) any claims for
vested benefits under any plan of Chemical or its Affiliates, (iv) any claim
Executive may have as the holder or beneficial owner of securities (or other
rights relating to securities) of Chemical, or (v) any claims that may arise in
the future from events or actions occurring after the date of termination of
employment or any claims that Executive cannot by law waive or release.
Notwithstanding anything in this Release to the contrary, this Release shall not
relinquish, diminish, or in any way affect any rights or claims of Executive
arising out of any breach by Chemical of this Release.
(b)    Executive acknowledges that he has read this Release carefully and
understands all of its terms.
(c)    Executive understands and agrees that he has been advised to consult with
an attorney prior to executing this Release.
(d)    Executive understands that he is entitled to consider this Release for at
least twenty-one (21) days before signing the Release. However, after due
deliberation, Executive may elect to sign this Release without availing himself
of the opportunity to consider its provisions for at least twenty-one (21) days.
Executive hereby acknowledges that any decision to shorten the time for
considering this Release prior to signing it is voluntary, and such decision is
not induced by or through fraud, misrepresentation, or a threat to withdraw or
alter the provisions set forth in this Release in the event Executive elected to
consider this Release for at least twenty-one (21) days prior to signing the
Release.
(e)    Executive understands that he may revoke this Release as it relates to
any potential claim that could be brought or filed under the Age Discrimination
in Employment Act 29 U.S.C. §§ 621-634, within seven (7) days after the date on
which he signs this Release, and that this Release as it relates to such a claim
does not become effective until the expiration of the seven (7)-day period. In
the event that Executive wishes to revoke this Release within the seven (7)-day
period, Executive understands that he must provide such revocation in writing to
the then Chief Executive Officer at Chemical Financial Corporation, 2301 W. Big
Beaver Rd., Troy, MI 48084.


2

--------------------------------------------------------------------------------





(f)    In agreeing to sign this Release, Executive is doing so voluntarily and
agrees that he has not relied on any oral statements or explanations made by
Chemical or its representatives.
(g)    This Release shall not be construed as an admission of wrongdoing by
either Executive or Chemical.
3.    Notices. Every notice relating to this Release shall be in writing and if
given by mail shall be given by registered or certified mail with return receipt
requested. All notices to Chemical shall be delivered to Chemical’s Chief
Executive Officer at Chemical Financial Corporation, 2301 W. Big Beaver Road,
Troy, MI 48084. All notices by Chemical to Executive shall be delivered to
Executive personally or addressed to Executive at Executive’s last residence
address as then contained in the records of Chemical or such other address as
Executive may designate. Either party by notice to the other may designate a
different address to which notices shall be addressed. Any notice given by
Chemical to Executive at Executive’s last designated address shall be effective
to bind any other person who shall acquire rights hereunder.
4.    Governing Law. To the extent not preempted by federal law, this Release
shall be governed by and construed in accordance with the laws of the State of
Michigan, without giving effect to conflicts of laws.
5.    Counterparts. This Release may be executed in two (2) or more
counterparts, all of which when taken together shall be considered one (1) and
the same Release and shall become effective when the counterparts have been
signed by each party and delivered to the other party; it being understood that
both parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.
6.    Entire Agreement. This Release, when aggregated with the Retention
Agreement [Note: Add any other documents, as applicable], contains the entire
understanding of the parties with respect to the subject matter hereof and
together supersedes all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into this Release.


3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Release as of the day
and year first written above.


_________________________________________    
David T. Provost, Executive


CHEMICAL FINANCIAL CORPORATION


__________________________________________    
By:     ______________________________________    
Its:    ______________________________________    
















4

--------------------------------------------------------------------------------






WAIVER OF 21-DAY NOTICE PERIOD
I have been provided with the General Release Agreement (“Agreement”) between
Chemical Financial Corporation (collectively with all of its affiliates, the
“Corporation”) and David T. Provost (“Executive”).
I understand that I have twenty-one (21) days from the date the Agreement was
presented to me to consider whether or not to sign the Agreement. I further
understand that I have the right to seek counsel prior to signing the Agreement.
I am knowingly and voluntarily signing and returning the Agreement prior to the
expiration of the twenty-one (21)-day consideration period. I understand that I
have seven (7) days from signing the Agreement to revoke the Agreement, by
delivering a written notice of revocation to the Chief Executive Officer,
Chemical Financial Corporation, 2301 W. Big Beaver Rd., Troy, MI 48084.
Dated:    

David T. Provost, Executive




1